DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-18 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/2022.
Drawings
The drawings are objected to because reference character 50 is used twice in Fig. 3. Reference character 50 in Fig. 3 directed towards the duct should be replaced with reference character 40.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 5979595 A) in view of Bruderer et al. (CH 676034 A5) hereinafter referred to as Bruderer.
Regarding claim 1, Harris teaches A heating, ventilation, and/or air conditioning (HVAC) system (abstract, reducing air flow entering the inlet of the fan), comprising:
a fan (Col. 4, lines 47-49; Fig. 11, fan assembly 10) configured to provide an airflow through the HVAC system by drawing the airflow into a fan inlet (inlet duct 16) and expelling the airflow out of a fan outlet (discharge duct 18); and 
an inlet diffuser (Fig. 13, inlet device 230) disposed upstream of the fan inlet relative to a direction of the airflow, wherein the inlet diffuser includes a first layer of perforated material (Fig. 13, see perforations on inlet device 230; Col. 7, lines 49-60).
Harris fails to teach of a second layer of perforated material disposed adjacent to the first layer of perforated material.
Bruderer teaches of a second layer of perforated material disposed adjacent to the first layer of perforated material (Fig. 5, outer screen 32 adjacent to inner screen 33).
Specifically, the combination the examiner has in mind is to add the second layer of perforated material adjacent to the inlet device of Harris at the same concavity and shape. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Bruderer to modify Harris to 
Regarding claim 3, Harris as modified teaches the HVAC system of claim 1, and Harris further teaches wherein the first layer of perforated material includes a concave curvature facing the fan inlet (Fig. 11, see concave curvature of inlet device 230 facing duct inlet 16).
Regarding claim 4, Harris as modified teaches the HVAC system of claim 3, and Harris as modified further teaches wherein the second layer of perforated material includes an additional concave curvature facing the fan inlet (Bruderer, Fig. 5, each screen 32 and 33 have matching concavity).
Regarding claim 5, Harris as modified teaches the HVAC system of claim 4, and Harris as modified further teaches wherein the concave curvature corresponds to the additional concave curvature (¶ [0039], lines 230-231).
Regarding claim 12, Harris as modified teaches the HVAC system of claim 1, and Harris further teaches wherein the perforated material of the first material comprises perforated metal (Col. 7, lines 46). 
Harris fails to teach the second material comprises perforated metal.
Bruderer teaches wherein the perforated material of the first material and the second material comprises perforated metal (¶ [0043], lines 282-284; Fig. 9, lower run 54 and upper run 55 are made of metal mesh).
Specifically, the combination the examiner has in mind is to change the material of the first and second perforated layers of Harris as modified into a metal mesh as taught by Bruderer.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Bruderer to modify Harris as modified to include the above combination. Doing so would allow for the two screens to maintain their rigid shape (¶ [0043], lines 282-284).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 5979595 A) in view of Bruderer et al. (CH 676034 A5) hereinafter referred to as Bruderer and Finger (US 3823768 A). 
Regarding claim 2, Harris as modified teaches the HVAC system of claim 1, Harris as modified teaches of the fan and the inlet diffuser (see claim 1 rejection).
Harris fails to teach wherein the fan and inlet diffuser is located within a terminal unit. 
Finger teaches of a terminal unit (Col. 1, lines 5-14).
Specifically, the combination the examiner has in mind is to replace the blower (Fig. 2, blower 
15) of Finger with the fan and inlet diffusers of Harris.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective 
filing date of the claimed invention to have incorporated the teachings of Finger to modify Harris as modified to include the above combination. Doing so would allow for air passing through the fan and inlet diffuser of Harris as modified to be distributed to rooms of a building (Col. 1, lines 8-13).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 5979595 A) in view of Bruderer et al. (CH 676034 A5) hereinafter referred to as Bruderer and Grunder et al. (DE 2328875 C2) hereinafter referred to as Grunder. 
Regarding claim 9, Harris as modified teaches the HVAC system of claim 1, however, Harris as modified fails to teach wherein the first layer of perforated material is positioned between 0.5 inches and 3 inches from the second layer of perforated material.
Grunder teaches wherein the first layer of perforated material is positioned between 0.5 inches and 3 inches from the second layer of perforated material (¶ [0016], a distance of about 2 cm has been found to be particularly effective).

It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teaching of Grunder to modify Harris as modified to include the above combination. Doing so would generate ideal low turbulence flow (¶ [0019], it is possible to generate low-turbulence displacement flows) which would reduce noise at the fan inlet. 
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 5979595 A) in view of Bruderer et al. (CH 676034 A5) hereinafter referred to as Bruderer and Wang (CN 105423437 A). 
Regarding claim 6, Harris as modified teaches the HVAC system of claim 1, however Harris as modified fails to teach comprising a third layer of perforated material disposed adjacent to the second layer of perforated material.
Wang teaches comprising a third layer of perforated material disposed adjacent to the second 
layer of perforated material (Fig. 1, drug layer 11). 
	Specifically, the combination the examiner has in mind is to add the third layer of perforated material from Wang to Harris as modified to make three total layers of perforated material with the same concavity. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Wang to modify Harris as modified to include the above combination. Doing so would treat harmful substances within the air passing through the duct (¶ [0020], the drug layer can be arranged in the filter box shell to treat the harmful substances in the air
Regarding claim 7, Harris as modified teaches the HVAC system of claim 6, and Harris as modified teaches wherein the first layer of perforated material includes a first concave curvature facing the fan inlet, the second layer of perforated material includes a second concave curvature facing the fan inlet.
Wang further teaches the third layer of perforated material includes a third concave curvature 
facing the fan inlet (Fig. 1, see curvature of drug layer 11).
Regarding claim 8, Harris as modified teaches the HVAC system of claim 7, and Harris as modified further teaches wherein the first concave curvature corresponds to the second concave curvature and the third concave curvature (Wang, Fig. 1, see matching curvature of layers 6, 10 and 11).
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 5979595 A) in view of Bruderer et al. (CH 676034 A5) hereinafter referred to as Bruderer and Ashton et al. (US 10203703 B2) hereinafter referred to as Ashton.
Regarding claim 10, Harris as modified teaches the HVAC system of claim 1, however, Harris as modified fails to teach comprising an air balancing valve configured to open a first amount in response to a first pressure drop and configured to open a second amount greater than the first amount in response to a second pressure drop greater than the first pressure drop.
Ashton teaches of an air balancing valve (abstract, Fig. 2, balancing valve 10) configured to open a first amount in response to a first pressure drop (Column 4, lines 27-31), and configured to open a second amount greater than the first amount in response to a second pressure drop greater than the first pressure drop (Column 4, lines 35-42).
Specifically, the combination the examiner has in mind is to add the air balancing valve of Ashton prior to the inlet device of Harris previously modified. The air balancing valve would be attached before the diffuser layers by extending the inlet duct 16 back to far enough to leave space for the attachment of the balancing valve. 

Regarding claim 11, Harris as modified teaches the HVAC system of claim 10, and Harris as modified teaches wherein the air balancing valve is disposed upstream of the inlet diffuser relative to the direction of the airflow (The combination of Harris as modified in view of Ashton described by the examiner in the rejection of claim 10 would place the balancing valve before the inlet diffuser and thus would teach the claimed limitations of claim 11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Downs et al. (US 4418719 A) teaches of an air control apparatus with a concave inlet diffuser 
made from metal. 
	The New PRICE FDC: FDC-G2 Fan Powered Box (PDF provided in file wrapper) shows a fan powered terminal unit and what is potentially an inlet diffuser denoted as reference numeral 2. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.G./Examiner, Art Unit 3762                    


/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762